Citation Nr: 1532025	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive disorder with
posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a higher initial rating for a traumatic brain injury (TBI) (claimed
as residuals of head injury to include headaches dizzy spells insomnia), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2011; a statement of the case was issued in February 2014; and a substantive appeal was received in March 2014.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination took place more than five years ago (April 2010).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran submitted a May 2015 correspondence in which he noted that his disabilities have worsened.  To substantiate the contention that the disabilities have worsened, he submitted records of a recent hospitalization.  

Given the worsening of the Veteran's disabilities, the Board finds that the April 2010 VA examination is no longer representative of the current severity of the Veteran's disabilities.  The Board finds that a new examination is warranted to determine the current severity.





Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination, to determine all manifestations and residuals associated with his service-connected TBI and psychiatric disabilities, and the severity of any such manifestations and residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

(a) The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected traumatic brain injury and any residuals consistent with the schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If any condition is not found to be caused by TBI, then the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state. 

(b) Likewise, and to the extent possible, the examiner should delineate specifically which symptoms are associated with TBI and which symptoms are associated with the Veteran's service connected psychiatric disabilities.  The examiner should set forth all manifestations of the Veteran's service-connected psychiatric disabilities and discuss the impact of such symptoms on the Veteran's activities and social and occupational functioning.  With respect to the Veteran's psychiatric disabilities, a Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for the assigned score.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






